In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Westchester County (Klein, J.), entered April 16, 2010, which denied her objections to an order of the same court (CabanillasThompson, S.M.), dated January 5, 2010, which, after a hearing, fixed the father’s arrears for unreimbursed medical expenses in the sum of only $1,129.63.
Ordered that the order entered April 16, 2010, is affirmed, with costs.
In reviewing a determination of the Family Court, deference should be given to the credibility determinations of the Support Magistrate, who was in the best position to evaluate the credibility of the witnesses (see Matter of Kahl-Lapine v Lapine, 35 AD3d 611, 612 [2006]; Matter of Musarra v Musarra, 28 AD3d 668, 669 [2006]; Matter of Mahoney v Goggins, 24 AD3d 668, 669 [2005]; Matter of Penninipede v Penninipede, 6 AD3d 445, 447 [2004]). The record supports the Support Magistrate’s finding that the father was responsible for the sum of $1,129.63 in *1238unreimbursed medical expenses for the parties’ child (see Matter of Kahl-Lapine v Lapine, 35 AD3d at 612; Matter of Penninipede v Penninipede, 6 AD3d at 447).
The mother met her initial burden of presenting prima facie evidence of the father’s nonpayment of his pro rata share of certain unreimbursed medical expenses (see Matter of Powers v Powers, 86 NY2d 63, 69 [1995]; Matter of Paccione v Paccione, 57 AD3d 900, 902-903 [2008]). However, the father offered evidence sufficient to rebut her showing. The father’s' sworn testimony and documentary evidence established that he had paid the mother for a portion of the medical expenses for which she sought reimbursement. The record does not support the mother’s contention that the Support Magistrate made a mathematical error. Accordingly, the Family Court properly denied the mother’s objections to the Support Magistrate’s order (see Matter of Mahoney v Goggins, 24 AD3d at 669). Mastro, J.E, Leventhal, Austin and Cohen, JJ., concur.